UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7845



HARVEY CULP, JR.,

                                               Plaintiff - Appellant,

             versus


UNITED STATES OF AMERICA; UNITED STATES PAROLE
COMMISSION; PROSECUTING ATTORNEY; WOODROW
JONES, Judge, "Judge of Judgment"; JOHN DOE,
Judge; MERCER BLANKENSHIP, JR., Attorney,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-268-3-MU2)


Submitted:    December 9, 2004            Decided:     December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey Culp, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Harvey Culp, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, although we grant leave to proceed

in forma pauperis, we affirm on the reasoning of the district

court.   See Culp v. United States, No. CA-03-268-3-MU2 (W.D.N.C.,

Sept. 26, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -